Citation Nr: 1641733	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The appellant had periods of inactive duty for training from June 1985 to August 1985 and from June 1986 to August 1986 totaling more than four months. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2014, the appellant presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  The record was held open for an additional sixty days to allow the appellant to submit additional evidence.  A transcript of the hearing has been associated with the claims file.

In November 2015, the Board remanded the appellant's claim for further evidentiary development.  The appellant's claims file has been returned to the Board for further appellate proceedings.

In an April 2016 statement, the appellant requested a second Board hearing.  The appellant provided no rationale for his requested hearing; but rather stated that he disagrees with the most recent supplement statement of the case.  As indicated above, the appellant has already been afforded a Board hearing in January 2015.  The applicable regulation grants the appellant the right to a hearing and one has already been afforded.  Accordingly, the Board concludes that a second Board hearing is not warranted.  See 38 C.F.R. § 20.700


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

An acquired psychiatric disorder, including PTSD and anxiety, was not incurred or aggravated during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appellant participated in the Fully Developed Claim Program (FDC).  The FDC was designed to expedite the claims process.  Here, the appellant received complete VCAA notice in conjunction with his August 2013 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, the FDC, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (b).  Furthermore, the claim was readjudicated in the July 2014 statement of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that readjudication of the claim, including by way of an SOC, cures any timing delay in VCAA notice).  

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private and VA treatment records in furtherance of his claim.  

As indicated above, the claim was remanded in November 2015 to obtain private treatment records and a VA examination as to the nature and etiology of the appellant's acquired psychiatric disability.   

In December 2015, the Agency of Original Jurisdiction (AOJ) requested the appellant to return the submitted VA form 4142a (Authorization and Consent to Release Information) to enable the AOJ to obtain all non-VA health care providers.  In response, in January 2016, the appellant identified potentially relevant records from two private treatment providers.  Although the RO requested records from both treatment providers, one provider supplied the requested record, the other provider did not respond to the RO's request.  In February 2016, the RO notified the appellant that the non-responding provider had not provided the requested records and invited the appellant to obtain the records himself, which, to date, he has not done.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  In view of this information, the Board finds that further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

In March 2016, the appellant was afforded VA examination.  The Board finds that the March 2016 VA examination report obtained in this case is adequate, as it was predicated on a review of the STRs as well as the private and VA medical records contained in the claims file.  The VA examiner considered all of the pertinent evidence of record, including the contentions of the appellant and provided a complete rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, there has been substantial compliance with the November 2015 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

The Board notes that the appellant has asserted several in-service PTSD stressors.  See, e.g., appellant's statement dated October 2013 and Board hearing transcript dated November 2015.  Extensive efforts have been undertaken to corroborate the appellant's claimed stressors.  In particular, the RO requested the Army Crime Records Center formerly known as the Criminal Investigation Division (CID), the US Army Combat Readiness/Safety Center, and National Archives and Records Administration (NARA) to confirm the reported stressors.  All responses from these agencies yielded negative responses.  Moreover, during the March 2016 VA examination, the appellant reported several in-service PTSD stressors that he had not previously reported during the appeal period.  The appellant's descriptions of these stressors were vague; he did not provide any identifying information that would enable a meaningful attempt to corroborate them.  Furthermore, as explained below in further detail, the Board finds that the probative evidence of record reveals that the appellant does not have a PTSD diagnosis that conforms to the DSM-5 criteria.  Thus, the Board finds that a remand to corroborate the appellant's stressors is futile.  

In sum, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active service includes any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A.  101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The Reserve includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-IV); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).  

The evidence does not reflect that the appellant was engaged in combat with the enemy or that his stressors are related to a fear of hostile military or terrorist activity, and he does not contend otherwise.  Accordingly, the above-cited regulations will not be considered.  Id.

In cases such as this, where a determination is made that the appellant did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat or a fear of hostile military or terrorist activity, the appellant's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant seeks service connection for an acquired psychiatric disability, including PTSD, in which he relates to multiple incidents during periods of INACDUTRA.  See, e.g., appellant's statements dated August 2013.  Specifically, he reports witnessing three deaths and a near miss of an artillery round.  He also reports that in 1986 someone broke into his locker and physically assaulted him.  He also reports that in July 1985, he entered a gas chamber and was instructed to take off his gas mask and recite his name, rank, serial number, date of birth, and next of kin.  He reportedly regurgitated on the gas chamber floor and was directed to clean his regurgitation without his gas mask.  Moreover, during the March 2016 VA examination, appellant described that in 1987 he participated in live fire training and a "round did not explode in air."

Appellant's reported stressors have been uncorroborated.  As indicated above, extensive efforts have been undertaken to confirm the reported stressors and all yielded negative responses.  

Moreover, the appellant has been afforded the opportunity to verify the dates of his stressors and provide additional details; however, he has not done so.  See, e.g., development request letter dated in December 2013. 

The service treatment and personnel records reveal no evidence of the appellant's claimed stressors.  Indeed, there is nothing to indicate that there exists any objective evidence that these incidents took place.  However, the Board finds that while claimed stressor that he regurgitated in a gas chamber during training has not been corroborated, it is conceivable that it occurred.  As to the other claimed stressors, additional development of the appellant's claimed stressors would be futile.  

Importantly, VA treatment providers have noted that the appellant has been delusional about his military service.  For instance, the appellant told a treatment provider that he was shot during combat and that he was a combat medic; however, service personnel records show his military occupational specialty (MOS) was a surveyor and he did not participate in combat.  See, e.g., VA treatment records dated July 2009.  

STRs do not reflect any treatment or diagnosis of a psychiatric disability.  The May 1985 enlistment examination shows that neurologic and psychiatric clinical evaluations were normal.  

Post service, the earliest evidence of a psychiatric disability was in 2011, many years after separation from INACDUTRA.  To this end, the evidence of record is conflicting as to whether the appellant has a diagnosis of PTSD.  Multiple private treatment providers interviewed the appellant and diagnosed PTSD.  See, e.g., private treatment records dated September 2010, July 2011, November 2013, and February 2014.  Nearly all private treatment providers attribute the appellant's current psychiatric disabilities to post-service economic, occupational, relationship, trauma, and housing stressors.  However, in a January 2015 statement, J.S., Ph.D., opined that the appellant's PTSD is related to his military service.  J.S., Ph.D., did not provide a rationale for his opinion.  In fact, J.S., Ph.D., documented the appellant's reported history, but did not note his military service.  

In March 2016, the appellant was afforded a VA examination.  The VA examiner reviewed the claims file, interviewed the appellant, and found that the appellant did not exhibit PTSD that conformed to the DSM-5 criteria.  Notably, the VA examiner commented on J.S.'s PTSD diagnosis.  The VA examiner stated that J.S.'s PTSD diagnosis is inadequate because he provided no rationale as to why the appellant meets the DSM criteria or how the appellant's stressors relate to service.  The March 2016 VA examiner explained that J.S. failed to address the appellant's pre- and post- service stressors.  

The evidence of record includes psychiatric disabilities other than PTSD, to include, personality disorder with obsession, alcohol abuse, attention deficit hyperactivity disorder (ADHD), and anxiety.  In particular, the March 2016 VA examiner diagnosed anxiety and ADHD and stated that the appellate has had anxiety and ADHD since he was a child and such disabilities "pre-dated" his military service.  The examiner also found that the appellant's anxiety was exacerbated by the reported claimed stressor that a round exploded where he had been standing.  The examiner was unable to "determine to what extent these symptoms were exacerbated without [resorting] to mere speculation due to inconsistent reports in his records and lack of objective information regarding his functioning."   

III.  Analysis

Initially, the Board finds that the appellant is competent to describe psychiatric symptoms such as anxiety and depression since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the appellant's credibility in reporting symptoms and stressors is diminished by the fact that he has admittedly fabricated the nature of his service to numerous treatment providers.  See, e.g., VA examination reported March 2016 (noting that the appellant falsely reported a gunshot wound during combat service to treatment providers).

With respect to the appellant's contentions regarding the diagnosis and etiology of the underlying pathology causing the current psychiatric symptoms the Board finds that these are not simple medical conditions the appellant is competent to diagnose.  Because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve mental and emotional processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014)( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given a psychiatric disorder was initially diagnosed more than many years after separation.  As noted, the appellant has not indicated that he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current psychiatric disability or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence regarding the diagnosis or etiology of the current acquired psychiatric disability consists of the VA and private treatment records and the March 2016 VA examiner's opinion.  The Board finds that the appellant does not have PTSD. 

First, the Board acknowledges the treatment providers that diagnosed PTSD, including J.S., Ph.D., are competent to render such diagnoses.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, the Board finds, and the March 2016 VA examiner agrees, that J.S.'s diagnosis is inadequate because he provided no rationale as to why the appellant meets the DSM criteria or how the appellant's stressors relate to service.  Significantly, J.S.'s opinion is conclusory as he provided no rationale.  For these reasons, the Board finds that J.S.'s diagnosis and opinion are afforded no probative value.

Second, with respect to the other PTSD diagnoses of record, the Board finds that such are afforded no probative value as they are predicated on inaccurate factual bases.  Specifically, many of these diagnoses were predicated on the appellant's report of being shot while serving as a medic during combat.  This report is wholly inconsistent with the appellant's service treatment and personnel records, which show no active duty service, let alone combat service.  In fact, during the March 2016 VA examination, the appellant admitted that he fabricated his reports regarding the nature of his service to other treatment providers and that he himself questioned their diagnosis of PTSD.  For these reasons, the Board finds that the PTSD diagnoses of record are afforded no probative value.  This is particularly so in light of the March 2016 VA examiner's opinion that the appellant does not meet the criteria for PTSD.  The VA examiner's opinion is afforded significant probative value as it is well-reasoned and based on an interview with the appellant and review of the record.

Accordingly, the Board finds that service connection for PTSD is not warranted.

With respect to a psychiatric disability other than PTSD, the Board finds that the appellant did not incur a psychiatric disability during ACDUTRA or INACDUTRA.  The March 2016 VA examiner opined that the appellant's current anxiety preexisted service and was exacerbated during service.  The Board finds, however, that the examiner's opinion regarding aggravation is problematic for two reasons.

First, the March 2016 VA examiner found that aggravation was based on the appellant's report that the appellant a round exploded where he had been standing.  Essentially, the Board finds that this opinion was predicated on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Despite numerous attempts to corroborate this stressor, and others, VA has been unable to establish that this event actually occurred.  This is particularly so as the event is not consistent with the appellant's MOS (surveyor) and the nature of his service (INACDUTRA).  Additionally, the appellant's credibility, with respect to the occurrence of this event is diminished, as he has admittedly fabricated stressors to multiple other treatment providers.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that if the Board rejects a veteran's statements, a medical report that relies on the veteran's statements is incredible).

Second, the March 2016 VA examiner was unable to provide a baseline for the reported aggravation, which is necessary to determine the level of aggravation.  Absent such report, service connection cannot be granted the basis of aggravation.  Re-examination is not needed as the examiner provided an adequate reason as to why the baseline cannot be provided.  Nonetheless, the examiner's opinion was the only competent evidence suggestive of aggravation and as such is afforded no probative value, the preponderance of the evidence is against the notion of aggravation.

Accordingly, the Board finds that service connection for a psychiatric disability other than PTSD is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, including PTSD and anxiety is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


